Exhibit 10.155

EMPLOYMENT AGREEMENT

Effective November 5, 2010

This Employment Agreement (the “Agreement”) is made and entered into between
James W. Bagley (the “Executive”), a Texas resident, and Lam Research
Corporation, a Delaware corporation (the “Company”).

R E C I T A L S

A. The Company and Executive previously entered into an employment agreement
effective April 1, 2009, as amended effective July 1, 2009 (as amended, the
“Original Agreement”) and now desire to enter into this Agreement to supersede
the Original Agreement effective as of November 5, 2010.

B. The Company and Executive desire to enter into this Agreement with respect to
the Executive’s employment with the Company.

In consideration of the mutual covenants herein contained, and in consideration
of the employment of Executive by the Company, the parties agree as follows:

1. Duties and Scope of Employment.

(a) Position. During the Employment Period (as defined in Section 2 below), the
Executive shall serve as the Chairman of the Company, and in such capacity the
Executive shall perform the duties of chairman of the Board of Directors of the
Company (the “Board”) and periodically shall i) work with the Company’s Chief
Executive Officer and senior management team and ii) meet with customers and
investors, as appropriate.

(b) Executive’s Obligations. Executive shall comply with all of the Company’s
policies and procedures governing employment. During the Employment Period, the
Executive shall not devote substantial business efforts and time to another
for-profit enterprise other than his duties for Teradyne and Micron or any other
activity that is pre-approved by the Board. The foregoing, however, shall not
preclude the Executive from engaging in such activities and services as do not
interfere or conflict with his responsibilities to the Company.

2. Employment Period.

(a) Term. The Company shall employ the Executive for the period commencing on
November 5, 2010 and ending on March 31, 2012 (such period, the “Employment
Period”) on the terms and subject to the conditions set forth in this Agreement.

(b) Termination. The Employment Period and Executive’s employment hereunder may
be terminated by either party at any time and for any reason; provided that the
party initiating such termination of employment will be required to give the
other party at least 90 days advance written notice of any such termination of
Executive’s employment. Executive’s termination of employment shall become
effective at the end of the notice period; provided,

 

1



--------------------------------------------------------------------------------

however, that the Company may specify that such termination date shall be a date
prior to the end of 90 days if the Company pays Executive the amount of Base
Compensation (as defined in Section 3) that Executive would have been paid
through the end of a 90 day notice period in a single lump sum within 5 business
days of the date that the Company specifies as the date of termination of
Executive’s employment.

(c) Termination Benefits. Notwithstanding any other provision of this Agreement
except Section 2(b), the provisions of Section 5 exclusively shall govern
Executive’s rights upon termination of employment with the Company.

(d) Stockholder Action. The stockholders of the Company may fail to elect
Executive to the Board. While that action may terminate Executive’s tenure on
the Board and relieve Executive of his obligations to serve as chairman of the
Board as described in Section 1(a), it shall not terminate this Agreement or
otherwise affect Executive’s rights to compensation hereunder. During the
Employment Period, the Company will i) recommend to the Nominating and
Governance Committee and/or independent members of the Board that Executive be
nominated to the Board, and ii) to the extent permitted by the Board and the
proxies submitted by the stockholders, the Company shall exercise its proxies in
such a manner as to secure Executive’s election to the Board.

(e) Resignation from Board. Should Executive be a member of the Board at the
time his employment with the Company terminates, Executive shall immediately
tender his resignation as a Board member, which resignation shall be accepted,
or not, in the Board’s discretion.

3. Compensation and Benefits.

(a) Base Compensation. During the Employment Period, the Company shall pay
Executive base compensation at the annual rate of $415,000, payable in regular
installments in accordance with the Company’s usual payroll practices. In
addition, Executive shall be entitled to such increases in Executive’s base
compensation, if any, as may be determined from time to time in the sole
discretion of the Board. Executive’s base compensation, as in effect from time
to time, is hereinafter referred to as the “Base Compensation”. During the
Employment Period, the Executive shall serve as a member of Board without
additional compensation.

(b) Bonus. Executive shall not be entitled to participate in any performance
bonus plan offered by the Company.

(c) Deferred Compensation. Executive shall be entitled to participate in the
Company’s Executive Deferred Compensation Plan pursuant to the terms thereof.

(d) Benefits. During the Employment Period, the Executive shall be eligible to
participate in the medical, dental and insurance benefit plans and compensation
programs maintained by the Company of general applicability to other key
executive of the Company (“Employee Benefits”), subject in each case to the
generally applicable terms and conditions of the plan or program in question and
to the determination of the Board or any committee administering such plan or
program.

 

2



--------------------------------------------------------------------------------

(e) Reimbursement of Business Expenses. The Company shall reimburse the
Executive for all reasonable and necessary business expenses incurred by the
Executive in the performance of his duties hereunder upon proper submission of
expense reports in accordance with Company policies regarding such
reimbursement. Reasonable and necessary business expenses shall include travel
expenses between Executive’s principal location of employment in Texas and
Company headquarters as well as travel to other locations on Company business.

(f) Stock Option or other Equity-Based Grants. Executive shall not be entitled
to receive any stock option grants or other equity based compensation except as
may be granted to him in the discretion of the independent members of the Board.
Executive has received stock option or other equity-based compensation grants
separately from this Agreement. This Agreement shall not alter or affect those
prior grants.

(g) Compensation as a Non-Employee Director. If Executive’s employment
terminates but Executive continues to serve as a member of the Board, he shall
be entitled to receive the same compensation that non-employee directors
receive.

(h) Administrative Support. During the Employment Period, the Company will
provide Executive with administrative support comparable to his current support
levels. This may either be provided by the Company directly or may be reimbursed
by the Company pursuant to appropriately incurred expenses by the Executive.

4. Section 162(m). By virtue of the duties specified for Executive under this
Agreement, Executive is not “executive officer” of the Company as defined in
Rule 3b-7 of the rules promulgated under the Securities Exchange Act of 1934, as
amended. However, if during the Employment Period the Executive is a “covered
employee” as defined in Section 162(m)(3) of the Internal Revenue Code of 1986
(as amended)(the “Code”), the Executive agrees to allow the Company to use
reasonable good faith efforts, to the extent reasonably practicable and not
materially adverse to Executive, to structure payment of all amounts of
Executive’s compensation from the Company so as to avoid non-deductibility of
any such amounts under Section 162(m) of the Code or any successor provision.

5. Termination Benefits.

(a) Accrued Rights. In the event of a termination of Executive’s employment for
any reason, Executive shall be entitled to receive the Accrued Rights. “Accrued
Rights” shall mean: i) Base Compensation through the date of termination of
employment, ii) reimbursement for any unreimbursed business expenses properly
incurred by Executive in accordance with Company policy on or prior to the date
of Executive’s termination, and iii) such Employee Benefits, if any, as to which
Executive may be entitled under the employee benefit plans of the Company in
accordance with their terms.

(b) Deferred Compensation Plan Election. Should Executive have any sums in any
of the Company’s elective deferred compensation plans (collectively, the “EDCP”)
at the time of termination, he shall be entitled to delay receipt of those funds
to the extent provided by the express written terms of the EDCP, and in
accordance with the Executive’s elections in effect at such time. The Company
shall not exercise any right it may have under the EDCP, however

 

3



--------------------------------------------------------------------------------

amended, to disburse funds to the Executive earlier than the period that he has
properly selected under the EDCP unless the Company’s failure to exercise such
right would subject Executive to accelerated or additional taxes under the Code.

6. Successors.

(a) Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, lease, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
shall assume the Company’s obligations under this Agreement and agree expressly
to perform such obligations in the same manner and to the same extent as the
Company would be required to perform such obligations in the absence of a
succession. For all purposes under this Agreement, the term “Company” shall
include any successor to the Company’s business and/or assets which executes and
delivers the assumption agreement described in this subsection (a) or which
becomes bound by the terms of this Agreement by operation of law.

(b) Executive’s Successors. The terms of this Agreement and all rights of the
Executive hereunder shall inure to the benefit of, and be enforceable by, the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

7. Notice.

(a) General. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by Federal Express or a comparable air courier company
or when delivered to a Company email address. In the case of the Executive,
notices sent by courier shall be addressed to him at the home address that he
most recently communicated to the Company in writing. In the case of the
Company, notices sent by courier shall be addressed to its corporate
headquarters, and all notices shall be directed to the attention of its Chief
Legal Officer.

(b) Notice of Termination. Any notice of termination contemplated under
Section 2(b) of this Agreement shall be communicated by a notice of termination
to the other party hereto given in accordance with Section 7(a) of this
Agreement.

8. Existing Confidentiality and Non-Compete Agreements. Executive represents and
warrants i) that prior to the date hereof he has provided the Company with true
and complete copies of any and all written confidentiality and/or non-compete
agreements to which Executive is a party as of the date hereof (together with a
written description of any such oral agreements), and ii) to the best of
Executive’s knowledge, full compliance with the terms of each such agreement
will not materially interfere with Executive’s duties hereunder (except to the
extent that Executive reasonably may determine to absent himself from certain
Company meetings and communication during the first year of the Employment
Period). The Executive further covenants that he will not willfully and
knowingly fail to fully abide by the terms of any and all such agreements and
will work in good faith with the Company to avoid any breach thereof.

 

4



--------------------------------------------------------------------------------

9. Arbitration.

At the option of either party, any and all disputes or controversies whether of
law or fact and of any nature whatsoever arising from or respecting this
Agreement shall be decided by arbitration under the rules of the American
Arbitration Association in accordance with the rules and regulations of that
Association with the exception of any claim for temporary, preliminary or
permanent injunctive relief arising from or respecting this Agreement which may
be brought by the Company in any court of competent jurisdiction irrespective of
Executive’s desire to arbitrate such a claim.

The arbitrator shall be selected as follows. In the event the Company and the
Executive agree on one arbitrator, the arbitration shall be conducted by such
arbitrator. If the parties cannot agree on an arbitrator, then an arbitrator
shall be appointed by the Honorable Joseph Hart, retired judge of Travis County
Superior Court, or, if the parties are unable to secure such appointment from
Judge Hart, in any other manner mutually agreed to by the parties. If the
parties cannot agree on the manner for appointing a single arbitrator, then a
single arbitrator shall be appointed in a manner consistent with the rules of
the American Arbitration Association.

Arbitration shall take place in Denton County, Texas, or any other location
mutually agreeable to the parties. At the request of either party, arbitration
proceedings will be conducted in the utmost secrecy; in such case all documents,
testimony and records shall be received, heard and maintained by the arbitrators
in secrecy under seal, available for the inspection only by the Company and the
Executive and their respective attorneys and their respective experts who shall
agree in advance and in writing to receive all such information confidentially
and to maintain such information in secrecy unless and until such information
shall become generally known. The arbitrator shall have the power and authority
to decree any and all relief of an equitable nature including, but not limited
to, such relief as a temporary restraining order, a temporary and/or permanent
injunction, and shall also have the power and authority to award damages, with
or without an accounting and costs, provided, that punitive damages shall not be
awarded, and provided, further, that the Executive shall be entitled to
reimbursement for his reasonable attorney’s fees to the extent he prevails as to
the material issues in such dispute. The decree or judgment of an award rendered
by the arbitrator may be entered in any court having jurisdiction thereof.

Reasonable notice of the time and place of arbitration shall be given to all
persons, other than the parties, as shall be required by law, in which case such
persons or those authorized representatives shall have the right to attend
and/or participate in all the arbitration hearings in such a manner as the law
shall require.

10. Benefits Upon a Change in Control. If a Change in Control occurs during the
Employment Period, and an Involuntary Termination of Executive’s employment
occurs either in contemplation of such Change in Control or within twelve
(12) months following a Change in Control, then within ten (10) days following
the Executive’s termination date (as specified pursuant to Section 2(b) of this
Agreement): (a) the Company shall pay Executive a lump sum payment equal to
twelve (12) months of Base Compensation (without giving effect to any salary
reduction program currently in effect), and (b) the Executive will receive the
benefits he qualifies for under the Executive Retiree Medical Benefit Plan, or
if such plan has been terminated prior

 

5



--------------------------------------------------------------------------------

to the Executive’s termination date, within ten (10) days following the
termination date the Company shall pay the Executive a lump sum amount equal to
the present value of the benefits for which the Executive qualified prior to the
termination of such plan. The present value of such benefits shall be determined
actuarially based on the actual cost of replacing the benefits as of the
termination date. For purposes of this Section 10, “occurring in contemplation
of a Change in Control” means an Involuntary Termination occurring within one
(1) month prior to an actual Change in Control. It shall also include any
termination if the termination was a condition of a party other than the Company
to entry into an agreement, the consummation of which would cause a Change in
Control (an “Acquisition Agreement”), whether or not such person actually enters
into such agreement. Finally, it shall also include any Involuntary Termination
if the actions constituting grounds for Involuntary Termination were taken at
the request or direction of a person who has entered into an Acquisition
Agreement. For purposes of clarity, (1) the termination date applicable to the
Involuntary Termination must occur in contemplation of a Change in Control or
(2) notice of the Involuntary Termination, in accordance with Section 7, must be
given or received by the Company, as applicable, within twelve (12) months
following the Change in Control. Notwithstanding the foregoing, in the event of
an Involuntary Termination occurring in contemplation of a Change in Control, if
the Executive’s termination date would otherwise have occurred prior to the
Change in Control, the Executive’s termination date shall take place on the date
of the Change in Control.

11. Definitions.

(a) Change in Control. “Change in Control” shall mean the occurrence of any of
the following events:

(i) Any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended, but excluding any person or
group as such terms is used in Rule 13d-1(b) under the Exchange Act) is or
becomes the “beneficial owner” (as defined in Rule 13-d-3 under said Act),
directly or indirectly, of securities of the Company representing forty percent
(40%) or more of the total voting power represented by the Company’s then
outstanding voting securities;

(ii) A change in the composition of the Board occurring within a two-year
period, as a result of which fewer than a majority of the directors are
Incumbent Directors. “Incumbent Directors” shall mean directors who either
(A) are directors of the Company as of the effective date of this Agreement, or
(B) are elected, or nominated for election, to the Board with the affirmative
votes of at least a majority of the Incumbent Directors at the time of such
election or nomination (but shall not include an individual whose election or
nomination is in connection with an actual or threatened proxy contest relating
to the election of directors to the Company);

(iii) The stockholders of the Company approve a merger or consolidation of the
Company with any other corporation, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior hereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) more than fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity outstanding

 

6



--------------------------------------------------------------------------------

immediately after such merger or consolidation, or the stockholders of the
Company approve a plan of complete liquidation of the Company or an agreement
for the sale or disposition by the Company of all or substantially all the
Company’s assets (other than to a subsidiary or subsidiaries); or

(iv) Any other event as determined by the independent members of the Board, in
the sole discretion of the independent members of the Board.

(b) Involuntary Termination. “Involuntary Termination” shall mean:

(i) a material reduction of the Executive’s duties or responsibilities (other
than for Cause or as a result of death or Disability);

(ii) a material reduction in the Executive’s Base Compensation and benefits
package, other than a change in Executive’s benefits package that continues to
provide Executive with comparable benefits to those enjoyed prior to the change;

(iii) the relocation of the Company’s principal executive office to a location
more than fifty (50) miles from its present location but only if the Executive
is required to change his principal place of employment to such new location;

(iv) any termination of the Executive’s employment by or at the request of the
Company other than for Cause, Disability or death;

(v) the failure of the Company to obtain the assumption of this Agreement by any
successors contemplated in Section 6 herein; or

(vi) any material breach by the Company of any material provision of this
Agreement;

subject to the following: (A) None of the foregoing actions shall constitute
Involuntary Termination if the Executive has agreed thereto. (B) Except with
respect to an event described in Section 11(b)(iv), the foregoing actions shall
constitute Involuntary Termination only if and to the extent that (x) within 90
days of the occurrence of the events giving rise to an Involuntary Termination,
the Executive provides written notice to the Company setting forth in reasonable
detail such facts which Executive believes constitute Involuntary Termination,
(y) any circumstances constituting Involuntary Termination remain uncured for a
period of thirty (30) days following the Company’s receipt of such written
notice, and (z) the termination date occurs within one hundred and eighty
(180) days following the initial existence of the event giving rise to an
Involuntary Termination.

(c) Cause. “Cause” shall mean: (1) Executive’s willful and continued failure to
perform the duties and responsibilities of his position after there has been
delivered to Executive a written demand for performance from the Board which
describes the basis for the Board’s belief that Executive has not substantially
performed his duties and responsibilities and provides Executive with thirty
(30) days to take corrective action; (2) Any act of personal dishonesty
knowingly taken by Executive in connection with his responsibilities as an
employee of the Company with the intention or reasonable expectation that such
action may result in

 

7



--------------------------------------------------------------------------------

substantial financial enrichment of Executive; (3) Executive’s conviction of, or
plea of guilty or nolo contendere to, a felony; (4) a willful and knowing act by
the executive which constitutes gross misconduct; or (5) A willful breach of a
material provision of this Agreement by the Executive. Termination for Cause
shall not be deemed to have occurred unless, by the affirmative vote of all of
the members of the Board (excluding the Executive and any person who reports to
the Executive, if applicable), at a meeting called and held for that purpose
(after reasonable notice to the Executive and his counsel and after allowing the
Executive and his counsel to be heard before the Board), a resolution is adopted
finding that in the good faith opinion of such Board members the Executive was
guilty of conduct set forth in (1), (2), (3), (4) or (5) of this Section 11(c),
specifying the particulars thereof.

(d) Disability. “Disability” shall mean that the Executive is unable to engage
in any substantial gainful activity by reasons of any readily determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuing period of not less than twelve (12) months. A
Disability must be certified by an approved Company physician.

12. Excise Tax on Payments. Notwithstanding anything to the contrary contained
herein, in the event that any payment by the Company to or for the benefit of
the Executive, whether paid or payable, would be subject to the excise tax
imposed by Section 4999 of the Code or any comparable federal, state, or local
excise tax (such excise tax, together with any interest and penalties, are
hereinafter collectively referred to as the “Excise Tax”), then the Executive
shall receive either the full severance amount or a lesser amount that does not
trigger an excise tax, whichever produces a greater after-tax benefit to the
Executive, as determined by the Company.

13. Miscellaneous Provisions.

(a) No Duty to Mitigate. Provided that Executive fully performs his obligations
under this Agreement, the Executive shall not be required to mitigate the amount
of any payment contemplated by this Agreement, nor shall any such payment be
reduced by any earnings that the Executive may receive from any other source.

(b) Waiver. No provisions of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Executive and by an authorized officer of the Company (other
than the Executive). No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.

(c) Whole Agreement; Amendment. This Agreement and the documents expressly
referred to herein represent the entire agreement of the parties with respect to
the matters set forth herein. This Agreement may not be altered, modified, or
amended except by written instrument signed by the parties hereto. Nothing
herein affects the continued enforceability of either the Original Agreement, or
the Company’s Employment, Confidential Information and Invention Assignment
Agreement previously executed by the Executive. For

 

8



--------------------------------------------------------------------------------

the avoidance of doubt, the Original Agreement shall be superseded by this
Agreement effective November 5, 2010.

(d) Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the state of Texas. Payments
made hereunder shall be made under the laws of the state of Executive’s
residence at the time such payment is delivered to Executive.

(e) Severability. If any provision of this Agreement is determined to be invalid
or unenforceable, the Agreement shall remain in full force and effect as to the
remaining provisions, and the parties shall replace the invalid or unenforceable
provision with one which reflects the parties’ original intent in agreeing to
the invalid/unenforceable one.

(f) No Assignment of Benefits. Except as otherwise provided herein, the rights
of any person to payments or benefits under this Agreement shall not be made
subject to option or assignment, either by voluntary or involuntary assignment
or by operation of law, including (without limitation) bankruptcy, garnishment,
attachment or other creditor’s process, and any action in violation of this
subsection (f) shall be void.

(g) Withholding Taxes. The Company may withhold from any amounts payable under
this Agreement such Federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.

(h) Section 409A of the Code. Notwithstanding anything herein to the contrary,
(i) if at the time of the Executive’s termination of employment with the
Company, the Company has determined that the Executive is a “specified employee”
as defined in Section 409A of the Code and the deferral of the commencement of
any payments or benefits otherwise payable hereunder as a result of such
termination of employment is necessary in order to prevent any accelerated or
additional tax under Section 409A of the Code, then the Company will defer the
commencement of the payment of any such payments or benefits hereunder (without
any reduction in such payments or benefits ultimately paid or provided to the
Executive) until the date that is six months following the Executive’s
termination of employment with the Company (or the earliest date as is permitted
under Section 409A of the Code) and (ii) if any other payments or benefits due
to the Executive hereunder could cause the application of an accelerated or
additional tax under Section 409A of the Code, such payments or benefits shall
be deferred if deferral will avoid such acceleration or additional tax, or
otherwise such payment or other benefits shall be restructured, to the extent
possible, in a manner, reasonably determined by the Board, that does not cause
such an accelerated or additional tax and that preserves, to the greatest extent
possible, the value (both in amount and considering promptness of payment), of
such payments or other benefits to the Executive. In the event that payments
under this Agreement are deferred pursuant to this Section 13(h) in order to
prevent any accelerated tax or additional tax under Section 409A of the Code,
then such payments shall be paid at the time specified in this Section 13(h)
without interest. The Company shall consult with the Executive in good faith
regarding the implementation of the provisions of this Section 13(h); provided,
that neither the Company nor any of its employees or representatives shall have
any liability to the Executive with respect thereto. For purposes of
Section 409A of the Code, the right to a series of installment payments under
this Agreement shall be treated as a right to a series of separate

 

9



--------------------------------------------------------------------------------

payments, and references herein to the Executive’s “termination of employment”
shall refer to Executive’s separation of services with the Company within the
meaning of Section 409A of the Code. Notwithstanding anything to the contrary
herein, except to the extent any expense, reimbursement or in-kind benefit
provided pursuant to this Agreement does not constitute a “deferral of
compensation” within the meaning of Section 409A of the Code: (x) the amount of
expenses eligible for reimbursement or in-kind benefits provided to the
Executive during any calendar year will not affect the amount of expenses
eligible for reimbursement or in-kind benefits provided to the Executive in any
other calendar year, (y) the reimbursements for expenses for which the Executive
is entitled to be reimbursed shall be made on or before the last day of the
calendar year following the calendar year in which the applicable expense is
incurred, and (z) the right to payment or reimbursement or in-kind benefits
hereunder may not be liquidated or exchanged for any other benefit.

(i) Assignment by Company. The Company may assign its rights under this
Agreement to an affiliate, and an affiliate may assign its rights under this
Agreement to another affiliate of the Company or to the Company, provided,
however, that no assignment shall be made if the net worth of the assignee is
less than the net worth of the Company at the time of assignment. In the case of
any such assignment, the term “Company” when used in a section of this Agreement
shall mean the corporation that actually employs the Executive.

(j) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.

(k) Survival of Obligations. Except as otherwise described herein, the
obligations of section 4, 5, 6, 7, 8, 9 and 13 shall survive termination of this
Agreement. In the event that an Acquisition Agreement is entered into during the
Employment Period, Sections 10, 11 and 12 of this Agreement shall survive with
regard to that Change in Control.

(l) Company Release. As a condition to the Company’s obligations pursuant to
Section 10 of this Agreement, the Executive agrees to execute a release of
claims against the Company (the “Release”), substantially in the form attached
hereto as Exhibit A, by the sixtieth (60th) day following the Executive’s
termination date. If the Company has not received an irrevocable Release by the
sixtieth (60th) day following the termination date, the Company shall be under
no obligation to make payments or provide benefits under this Agreement;
provided such sixty (60) day period shall be tolled during the pendancy of any
arbitration proceeding under this Agreement. In the event one or more of the
provisions of the Release should, for any reason, be held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provisions of the Release, and the Release shall be
construed as if such invalid, illegal or unenforceable provision had never been
contained therein.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement.

 

LAM RESEARCH CORPORATION By:   /s/ Sarah A. O’Dowd   Sarah A. O’Dowd Its:  

Group Vice President, Human Resources

and Chief Legal Officer

DATED: January 27, 2011

 

/s/ James W. Bagley James W. Bagley DATED: January 27, 2011

 

11



--------------------------------------------------------------------------------

EXHIBIT A

COMPANY RELEASE



--------------------------------------------------------------------------------

LOGO [g135685g65q59.jpg]

LAM RESEARCH CORPORATION RELEASE

This Release (“Release”) constitutes a binding agreement between you,
            [EMP NAME]            , Lam Employee No.             [EE
I.D.]            , and Lam Research Corporation (“Lam” or “the Company”). Please
review the terms carefully. We advise you to consult with an attorney concerning
its terms.

1. This Release is provided to Lam pursuant to an Employment Agreement (your
“Agreement”) between you and Lam. You understand that if you choose not to sign
this Release, as provided in your Agreement Lam has no obligation to make any
payments or provide any benefits provided in your Agreement.

2. You understand that your obligations under the Confidential Information and
Invention Assignment Agreement, or similarly titled agreement, you signed at the
beginning of your employment with Lam are ongoing and binding and survive the
termination of your employment with Lam, regardless of whether you sign this
Release.

3. If you agree to this Release, you will be eligible to receive the payments
and benefits provided in your Agreement. You must sign and return this Release,
and it must become irrevocable (as discussed in Sections 4.E. and 8 below),
within sixty (60) days of your termination date (as detailed in your Agreement).
You may, at your discretion, sign and return the Release sooner. You are hereby
advised to consider the terms of this Release and consult with an attorney of
your choice prior to executing this Release. Lam is under no obligation to pay
any amounts or provide any benefits under your Agreement until such release is
irrevocable. Lam will make such payments and provide such benefits under your
Agreement as soon as practicable, in accordance with the terms of your Agreement
and in accordance with IRC Section 409A and accompanying Treasury Regulations
(although Lam makes no representation about any specific tax treatment
applicable to you). Neither Lam nor the Executive shall have the right to
accelerate or defer the delivery of any payments or provision of any benefits
except as specifically permitted or required by Section 409A.

4. In exchange for and in consideration of the payments and benefits provided
for in your Agreement, you agree to, and agree to abide by, the following terms:

 

  A. Release. You hereby waive and release, and promise never to assert, any and
all claims, except workers compensation or unemployment compensation claims,
that you have, or may have at any time, against Lam and its predecessors,
subsidiaries, related entities, and their officers, directors, shareholders,
agents, attorneys, employees, benefit plans, successors, or assigns
(collectively “Released Parties”) at all or, specifically, arising from or
related to your employment with Lam and/or the termination of your employment
with Lam. These claims include, but are not limited to, all claims arising under
federal, state, and/or local statutory or common law, including, but not limited
to, claims of wrongful or constructive discharge or demotion, breach of contract
(written, oral or implied), breach of the covenant of good faith and fair
dealing, violation of public policy, defamation, personal injury, emotional
distress, claims under Title VII of the 1964 Civil Rights Act, as amended, the
California Fair Employment and Housing Act (or comparable provision under any
other state’s law), the Equal Pay Act of 1963, California Labor Code
Section 1197.5 (or comparable provision under any other state’s law), the Age
Discrimination in Employment Act of 1967, as amended, the Older Workers Benefit
Protection Act (OWBPA), the Americans with Disabilities Act (ADA), the Civil
Rights Act of 1866, the Family and Medical Leave Act (FMLA), the Worker
Adjustment and Retraining Notification (WARN) Act, California Labor Code
Section 1400 et seq., and any other laws, regulations, or ordinances relating to
employment or employment discrimination, and the laws of contract and tort, to
the full extent permitted by law. You are, through this Release, releasing the
Company from any and all claims you may have against the Company, including
claims under the Age Discrimination in Employment Act of 1967, 29 U.S.C. §621,
et seq (ADEA) with the exception of (i) your right to receive the payments
provided for in, or to enforce, your Agreement and (ii) any claims you may have
pursuant to any written agreement, the Company’s certificate of incorporation or
bylaws, or as mandated by statute, to indemnification as a director or officer
of the Company; further, rights or claims under the Age Discrimination in
Employment Act that may arise after the date this Agreement is executed are not
waived.

 

  B. Release of Unknown Claims. You agree to waive and release and promise never
to assert any claims or potential claims that you might have against the
Released Parties, whether or not you know or might have reason to know of such
claims or potential claims or of the facts potentially giving rise to any such
claims or potential claims. Specifically, you agree to waive, and by executing
this Release do waive, your rights under section 1542 of the Civil Code of
California, or comparable provision of another state’s law, which states:



--------------------------------------------------------------------------------

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known to him or her must have materially affected his or her settlement with
the debtor.

 

  C.

Acknowledgment of 21-Day Consideration Period: If you are 40 years of age or
older, you acknowledge and agree that you have been given at least 21 days to
consider the terms of this Release before signing it1. You knowingly and
voluntarily waive the remainder of the 21-day consideration period, if any,
following the date (as indicated below) you sign this Release. You affirm that
you have not been asked by the Company to shorten your time period for
consideration of whether to sign this Release. You affirm that the Company has
not threatened to withdraw or alter the payments or benefits due to you prior to
the expiration of the 21-day period nor has the Company provided different terms
to you because you have decided to sign this Release prior to the expiration of
the 21-day consideration period. You understand that by your having waived some
portion of the 21-day consideration period, the Company may expedite the
processing of some of the payments or benefits provided to you in reliance upon
your signing this Release.

 

  D. No Re-Start of Consideration Period: You agree that any changes to this
Release or to the payments or benefits and terms offered or that may be offered
to you after your initial receipt of this Release, whether any such changes
(individually or collectively) are material or immaterial, do not and shall not
restart the running of the consideration period.

 

  E. Right to Revoke: You understand that if you sign this Release, you can
change your mind and revoke it within seven days after signing it by returning
it with written revocation notice to the Company in the manner described in the
notice provision of your Agreement. You understand that the release and waiver
set forth above will not be effective until after this seven-day period has
expired.

 

  F. Binding Agreement: You understand that following the seven-day revocation
period, this Release will be final and binding. You promise that you will not
pursue any claim that you have settled by this Release. If you break this
promise, you agree to pay all of the Company’s costs and expenses (including
reasonable attorneys’ fees) related to the defense of any claims, except this
promise not to sue does not apply to claims that you may have under the OWBPA
and the ADEA. Although you are releasing claims that you may have under the
OWBPA and the ADEA, you understand that you may challenge the knowing and
voluntary nature of this release under the OWBPA and the ADEA before a court,
the Equal Employment Opportunity Commission (EEOC), the National Labor Relations
Board (NLRB), or any other federal, state or local agency charged with the
enforcement of any employment laws. You understand, however, that if you pursue
a claim against the Company under the OWBPA and/or the ADEA, a court has the
discretion to determine whether the Company is entitled to restitution,
recoupment, or set off (hereinafter “reduction”) against a monetary award
obtained by you in the court proceeding. A reduction never can exceed the amount
you recover, or the consideration you received for signing this Release,
whichever is less. You also recognize that the Company may be entitled to
recover costs and attorney’s fees incurred by the Company as specifically
authorized under applicable law. You further understand that nothing in this
Release generally prevents you from filing a charge or complaint with or from
participating in an investigation or proceeding conducted by the EEOC, NLRB, or
any other federal, state or local agency charged with the enforcement of any
employment laws, although by signing this Release you are waiving your right to
individual relief based on claims asserted in such a charge or complaint.
Nothing in this Agreement shall be construed to waive any right that is not
subject to waiver by private agreement under federal, state or local laws, such
as claims for workers compensation or unemployment benefits.

 

  G. Authorization for Deductions from Paychecks and Other Payments. You hereby
authorize Lam to deduct and withhold from your paychecks and from any other
payments of cash compensation due to you, from the date of this Release forward,
any and all amounts you may, from time to time, owe to Lam for any reason,
including (without limitation) loans or advances to you, reimbursement of paid
but unvested signing or relocation bonuses, amounts due under a promissory note,
taxes or tax withholding paid or to be paid by Lam on your behalf. If you owe
Lam monies as documented in a promissory note or other written agreement, the
repayment terms of that document will apply.

 

  H. Confidentiality of Terms of this Release. You agree not to disclose to any
other person or entity any information regarding the terms of this Release, or
the fact of its existence, or the amounts of any payments or benefits made to or
provided to you, except that you may disclose such information to your immediate
family (spouse, children, or parents), attorney, accountant, or other
professional advisor to whom you must make the disclosure in order for such
person to render professional services to you, or as you otherwise may be
compelled by law. You will instruct any such persons to

 

1

Insert 45 day Consideration Period in circumstances required by law.



--------------------------------------------------------------------------------

 

whom you make such disclosures, however, to maintain the confidentiality of such
information, consistent with your obligations to maintain its confidentiality
hereunder.

 

  I. Non-Solicitation. You agree not to solicit or induce any current Lam
employee, contractor or consultant to leave Lam’s employment or discontinue his
or her relationship with Lam, either to commence employment or a relationship
with another company or otherwise, on the terms set forth in your Agreement.

 

  J. Non-Disparagement. You hereby agree that you will not disparage, criticize,
slander, or libel Lam or any of its products, technologies, policies, actions,
employees, officers, or agents, to any third party or person, including without
limitation any supplier, customer, or prospective customer or business partner
of Lam.

5. To accept this Release, please sign and date it below and provide it to the
Company in the manner described in the notice provision of your Agreement. If
your Release is not executed, returned and irrevocable within 60 days from the
termination date (as defined in your Agreement), the offer of the payments and
benefits described in your Agreement shall automatically expire and this offer
shall be deemed revoked.

6. In the event that you breach any of your obligations under this Release or as
otherwise imposed by law, Lam will be entitled to recover the payments and
benefits paid under your Agreement and to obtain all other relief provided by
law or equity. Lam’s rights and remedies arising hereunder are cumulative of any
and all other rights or remedies Lam may have in the event of a breach of this
Release by you.

7. By signing this Release, you acknowledge that you have had the opportunity to
review this Release carefully with an attorney of your choice concerning its
terms and effect, and that the waivers, settlement, and releases made herein are
knowing, voluntary, informed, and consensual.

8. You understand that once you have signed this Release, you have an additional
seven (7) days to revoke your acceptance by submitting a written notice of your
revocation to the Company in the manner described in the notice provision of
your Agreement . If you do not revoke your acceptance within seven (7) days of
your acceptance, the Release will be deemed effective, binding and enforceable.
Please note that this means your executed Release must be received by the Chief
Legal Officer of the Company, within 53 days of termination date (as defined in
your Agreement) or the Company shall be under no obligation to make the payments
or provide the benefits under your Agreement.

9. This Release shall be construed and enforceable in all respects pursuant to
California law, notwithstanding conflict of laws considerations or the
preference, policy or law of any other jurisdiction or forum. Any dispute or
action arising from or related to this Release shall be brought in federal or
California state court located in the County of Santa Clara, California, and in
no other jurisdiction or venue. The invalidity or unenforceability of any
provision(s) of this Agreement shall not affect the validity or enforceability
of any other provision hereof, which shall remain in full force and effect.

///



--------------------------------------------------------------------------------

I, THE UNDERSIGNED, HAVE BEEN ADVISED IN WRITING THAT I HAVE HAD AT LEAST
TWENTY-ONE (21) DAYS TO CONSIDER THIS RELEASE AND TO CONSULT WITH AN ATTORNEY
CONCERNING ITS TERMS AND EFFECT PRIOR TO EXECUTING THIS RELEASE.

I, THE UNDERSIGNED, HAVE READ THIS RELEASE, UNDERSTAND ITS TERMS, AND UNDERSTAND
THAT I ENTER THIS RELEASE INTENDING TO AND DO WAIVE, SETTLE AND RELEASE ALL
CLAIMS I HAVE OR MIGHT HAVE AGAINST LAM RESEARCH CORPORATION TO THE FULL EXTENT
PERMITTED BY LAW. I SIGN THIS RELEASE VOLUNTARILY AND KNOWINGLY.

 

ACKNOWLEDGED, UNDERSTOOD AND AGREED     ON BEHALF OF LAM RESEARCH CORPORATION:
          [EMP NAME]     Stephen G. Newberry     President and Chief Executive
Officer Date:_______________________________________________    
Date:_______________________________________________